 PACECO. A DIV OF FRUEHAUFPaceco, a Division of Fruehauf Corporation and SheetMetal Workers' International Association, LocalUnion No. 11. Cases 15-CA-5947, 15-CA 611 0-4.15-CA-6110-5, and 15-RC-5765August 11, 1978DECISION, ORDER, AND DIRECTION OFTHIRD ELECTIONBY CHAIRMAN FANNING AND MENMB[RS PENI I()1AND TR :ESI)AL EOn November 7, 1977, Administrative Law JudgeMax Rosenberg issued the attached Decision in thisconsolidated proceeding.' Thereafter, the GeneralCounsel filed exceptions and a supporting brief, andthe Respondent filed an answering biref.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge recommended thatthe complaint be dismissed in its entirety.2The Gen-eral Counsel excepted, inter alia, to the Administra-tive Law Judge's dismissal of allegations pertainingto two separate interrogations of employee RalphTaylor by two supervisors of the Respondent and aninterrogation of employee Joel Childress by Super-visor Rip Bowling. and to an allegation regarding a'On Fehruarv 13. 1976. a second eleclltn was conducted among certainemployees of the Emploer in ( ase Is R(C 76S the tall\ of balloisshowed that, of approximatel_ 180 eligible vroers. 73 cast ballots for SheetMetal Workers' Local No I I:. I cast a ballot for International Brotherhoodof Boilermakers. Iron Shipbuilders. Blacksmiths. Forgers and Helpers ofAmerica. AFL CIO; 2 cast hallots for International Association of M;ichin-ists. AFL CIO: and 93. a majorlr?. cast ballots against the participatingunions. One ballot was challenged. a number insufficient to affect the ,ul-come of the election Sheet Metal Workers' I ocal No II (hereafter calledthe LUnion) filed objections to the second electlon which are dlscussed rnrlaThe first election was conducted on November 18. 1975. pursuant to< aDecision and Direction of Election issued hb the Regional Director forRegion 15 on October 28. 1975 Both elections were conducted among theemployees in the following unit found h" the Regional Director to, he appro-priate for the purposes of collective hargaining:All production and maintenance and warehouse employees. includingleadermen. emplosed hb the Emploser at its (;ulfprrt. Mississippi. fa-cilit', excluding all office clerical emplosees, timekeepers. and plan-ners, inspectors. managerial emplosee,. guards, and supervisors ;is de-fined in the Actthe first election was set aside and a new election was set bs stipulation ofthe parties involvedThe complaint alleged 21 different instances of conduct which ndepcen-dentlI violated Sec. 8(a) 1 ) of the Act. and four separate occasions of con-duct violative of Sec. 8(a)(3) of the Actno-solicitation rule promulgated and maintained bythe Respondent. For the reasons stated below, weagree with the General Counsel that these three actsof interrogations and the maintenance of the no-so-licitation rule violated Section 8(a)(1) of the Act.1. Ralph Taylor was supervised by two persons.Leonard Holmes and Willard Ustruck.' Taylor wasactive in the election campaign. After the first elec-tion in November 1975, Taylor became a member ofthe Concerned Employees Committee, an organiza-tion initiated by certain employees to counteract theUnion's election campaign. In fact, at Respondent'splant, Taylor wore and distributed to other employ-ees antiunion buttons and stickers. However. on Feb-ruary 13, 1976, the day of the second election (beforethat election was conducted), Taylor wore at hisworkplace a prounion button on his clothing.On the same day, February 13. 1976 (before Tay-lor voted), Ustruck saw Taylor at work and askedhim when he had decided to wear the prounion insig-nia. 1Taylor replied that he had decided to do so sev-eral dadys ago. Ustruck then asked him what hadcaused Taylor to change his mind and to displaysuch a button. Taylor stated that there were severalreasons. Finally, Ustruck told him that he shouldthink seriously about his choice in the forthcomingelection. Taylor said that he had done so.Soon thereafter, Holmes called Taylor into his of-fice and asked him "why he had changed his mind[to favor the Union] after being for the Company forso long." Taylor replied that he felt the Respondent'spresident, John Martin, had lied to the employeesconcerning wages and contract terms at another ofRespondent's plants. Ten minutes later, Martin cameinto Holmes' office and spoke with Taylor for 45minutes.The Administrative Law Judge concluded that thecomments of Ustruck and Holmes to Taylor did notconstitute coercive interrogations in violation of Sec-tion 8(a)( 1). In support of his conclusion, the Admin-istrative Law Judge relied, inter alia, on his findingthat neither supervisor uttered any threats or prom-ises to Taylor. However, an interrogation of anemployee's union sympathies or his reasons for sup-porting a union need not be uttered in the context ofthreats or promises in order to be coercive. The prob-' :Illard I struck is not enmplosed b5the Respondent. rather. he worksfor a compan> which serses as a consultant to the Respondent in the con-struclltn of certain equipment Hes! eter. according to credited testimony.L struck assigned w ork to larlor and other employees and canceled a pasraise for I ,arlor In addition the Resprondent's plant superintendent toldTaylor and other erilploees tii obes the orders of L struck where such or-ders ma , cinflict with the directives of another superx isor In these circum-stances. we find that L struck possessed both actual and apparent supersiso-r, authorits. and. accordingls. is a supervisor within the meaning of Sec.I11) ,f the Act uMoreoser. Respondent admitted in its pleadings that Ls-truck was it, agent I herefore vwe find that Respondent is responsible fort struck s atc tions237 NLRB No. 56399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing of such views, even addressed to employees whohave openly declared their prounion sympathies, rea-sonably tends to interfere with the free exercise ofemployee rights under the Act, and, consequently, iscoercive.4Accordingly, we conclude that the Respon-dent violated Section 8(a)(l) when SupervisorsHolmes and Ustruck interrogated employee Tayloras described above.2. On February 12, 1976, the day before the elec-tion, Supervisor Rip Bowling visited employee JoelChildress and discussed the merits of unionization atthe plant. Bowling began the discussion by askingChildress how he was going to vote in the upcomingelection-"Company or Union?" Bowling then stat-ed: "It really doesn't matter to me. I've got people inmy shop right now under me that's going Union ...[and] I won't hold it against you." Childress respond-ed that his views on the election were none ofBowling's business. Later in the conversation, Bowl-ing asked Childress if he thought the employeesneeded a union. Childress responded: "Maybe [theydon't] need this particular Sheet Metal Union but[they do] need a union ...."The Administrative Law Judge concluded thatBowling's conversation with Childress did not consti-tute a coercive interrogation in violation of Section8(a)(l) because (1) Bowling merely inquired intoChildress' preference "out of curiosity"; (2) Bowlingassured Childress that he would not take reprisalsagainst him; and (3) Childress was not coerced, asevidenced by the fact that he told Bowling that heshould "mind his own business" and also respondedto Bowling's question concerning the employees'need for a union. Contrary to the AdministrativeLaw Judge, we conclude that Bowling's interrogationconstituted an unwarranted interference with Chil-dress' right to engage in union activities. An inquiryinto an employee's views toward a union or unioniza-tion in general, even ostensibly questioned "out ofcuriosity" and in the context of assurances againstreprisals, reasonably tends to interfere with the freeexercise of an employee's Section 7 rights, regardlessof the employee's subjective state of mind.5Thus, weconclude that Respondent violated Section 8(a)(I)4 See ITTAutomotive Electrical Products Division. 231 NL RB 878 (1977).and cases cited at fn. 2 therein.In reaching his conclusion regarding Ustruck's interrogation, the Admin-istrative Law Judge also relied on Taylor's response to Ustruck that he hadalready seriously thought about his choices in the election However, theBoard has consistently held that an employee's subjective state of mind isnot probative evidence of employer restraint and coercion which is violativeof Sec. 8(aXI). "The test is whether the employer engaged in conduct which.it may reasonably be said, tends to interfere with the free exercise of em-ployee rights under the Act." American Freightwars (Co., Inc.. 124 NLRB146, 147 (1959). See also Continental Chemical Companv, 232 NL RB 705. fn.4 (1977). Thus, Taylor's responses to Ustruck do not diminish the coerciveimpact of his supervisor's interrogation.See fn. 4, supra.when Supervisor Bowling questioned employee Chil-dress as mentioned above.63. At all times during the Union's organizationaland election campaigns, the Respondent maintaineda work rule regarding solicitations by employeeswhich, the General Counsel alleges, is overbroad andtherefore violates Section 8(a)(1). The rule provides:Conduct yourself properly while on companytime. Do not engage in unnecessary conversa-tion, loitering, selling in any form, circulation ofpetitions, balloting, distribution of handbills orliterature or solicitation of contributions withoutprior approval of your supervisor.Frequent fund-raising solicitations are dis-tasteful to all concerned. Accordingly, the onlysolicitation permitted in this plant is the UnitedFund.7The Administrative Law Judge dismissed this alle-gation on the basis that the rule clearly refers to butone form of solicitation-for charitable contribu-tions. We disagree for several reasons.Although the rule at times refers specifically to"solicitation of contributions" and "fund-raising so-licitations," it ends with the following statement:"the only, solicitation permitted in this plant is theUnited Fund." (Emphasis supplied.) We find thatthis last sentence in the rule, even when read in thecontext of the entire rule, is ambiguous; i.e., it doesnot clearly refer only to solicitations for charitablepurposes. Thus, employees may reasonably construethe rule to mean exactly what the last sentence states,thereby prohibiting employees from exercising theirSection 7 rights to engage in permissible union solici-tation.8Moreover, the rule's prohibition against "un-necessary conversations" implicitly forbids conductsuch as union solicitation. Accordingly, we find that6 Member Truesdale also disagrees with the Administrative Law Judge'sarguendo statements concerning an incident involving Supervisor ErnestBang and employee Murvis Johnson. Johnson testified that on November i.Supervisor Bang commented on Johnson's prounion button. At that time,"a couple more [Union] buttons fell" out of Johnson's pocket and Supervis-or Bang stated. "if you go that way I guarantee you will be sorry." Althoughthe Administrative Law Judge discredited Johnson regarding this episode.he stated that even if he accepted Johnson's version of the facts, this inci-dent is "too isolated in character to warrant remedial action." MemberTruesdale disagrees with this conclusion. He would not view such an inci-dent as de ninimis, and, had the Administrative Law Judge found that itoccurred, he would in that event issue a remedial order thereon. St. RegisPager Compaunr. 192 NLRB 661 (1971).The no-solicitation rule actually consists of two separate company rules:Rule 17. of 19 specific "work rules" (the first paragraph cited above in thetext), and a general rule entitled "Solicitations" (the second paragraph citedabove in the text). The General Counsel did not allege that the rule unlaw-fully restricts distribution of union handbillsWhere ambiguities appear in employee work rules promulgated by anemployer, the ambiguity must be resolved against the promulgator of therule rather than the employees who are required to obey it. See The TimesPublishing Compant. 231 NLRB 207, 212. fn. 4 (1977): The Trustees of Co-lumbia Universiit in the Cit of lNew York, 225 NLRB 185, 192. fn. 7 (1976).400 PACECO. A DIV. OF FRUEHAUFthe above-cited work rule of the Respondent pro-hibits union solicitation by employees.By its terms, the work rule forbids such conduct"while on company time" and "in [the company's]plant." These time and place restrictions are clearlIoverbroad.9Moreover, an employer may not main-tain a no-solicitation rule which prohibits union ac-tivity but which permits solicitations of other types.such as for a particular charity.'0Finally, there is noevidence that the Respondent has maintained the no-solicitation rule for any legitimate business reason.Therefore, we conclude that the Respondent's main-tenance of the no-solicitation rule impinged on itsemployees' rights under Section 7 of the Act andthereby violates Section 8(a)(l)."Objections to the ElectionThe Union had filed in timely fashion numerousobjections to conduct affecting the results of the sec-ond election. The Administrative Law Judge dis-missed all of the objections, most of which concernedconduct which the General Counsel alleged in thecomplaint to be unfair labor practices.'2Specifically,the Union objected, inter alia, to SupervisorUstruck's interrogation of employee Taylor. whichwe have found above to be an unfair labor practice.In addition, the Union also objected in general toRespondent's "acts of interrogation." which reason-ably include Holmes' interrogation of Taylor andBowling's interrogation of Childress, both of whichwe have also found to be violative of the Act. More-over, the Union objected to acts by the Respondentof interference, restraint, and coercion revealed dur-ing the course of the Regional Director's investiga-tion of the unfair labor practice charges. Such acts bythe Respondent include its maintenance of the no-solicitation rule, which we have found above to con-stitute a violation of the Act. These actions encom-9 See, e.g.. C & E Stores, Inc., C & E Superv'alue Diiision, 221 NLRB 132 I.1324-25 (1976); and Florida Steel Corporation. 215 NLRB 97. 98 99 (1974)(Member Fanning dissenting on other grounds). regarding the "cornmplantime" restriction. See, e.g.. Pepsi-C(ola Bottling ('C. of 1oqi 4ngehle. 211NLRB 870 (1974), with respect to the "company plant" limitaltion.'0See T.B.C Graphics, Inc. 214 NLRB 1003, 1005 (1974).: Imco (ontainrCompany, 208 NLRB 874. 878 11974)The fact that the Respondent did not enforce the rule does not insultleit from the proscriptions of the Act As we stated in Farah lalnu;fi turlngCompany, 187 NLRB 601, 602 (1970) "ITlhe mere maintenance of the ruleitself serves to inhibit the employees' engaging in otherwise protected orga-nizational activity .."12 In the absence of exceptions thereto, we adopt pro fiorma the Admlmnl-trative Law Judge's recommendations to oserrule all of the L nin', ohjec-tions except those specifically discussed below. ioueSver. in ,ile of theBoard's decision herein to direct a new election. chairman Fanning finds itunnecessary to pass on Objection I (pertaining to alleged assistance hb theEmployer to certain employees in their activities on behalf of the ('oncernedEmployees Committee)passed by the Union's objections occurred during thecritical period with respect to the second election,and wre find that such conduct b\ the Respondentinterfered with its employees' free and untrammeledchoice in that election. See, e.g., Tlhe Savings BankC'rnpllnr. 207 NLRB 269. 274 (1973). See also Dal-7i.\- O(Itcal Comlpanlv, Inct.. 137 NLRB 1782, 1786(1962). Accordingly we shall order that the secondelection in Case 15-RC 5765 be set aside, and weshall direct that a third election be conducted.CoN( i.I SIONS ot- LAW1. Respondent is an employer engaged in com-merce within the meaning of Section 2(6i and (7) ofthe Act.2. Sheet Metal Workers' International Associa-tion, Local Union No. 11, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By coercively interrogating employee RalphTaylor on two occasions and employee Joel Chil-dress on one occasion, and by maintaining an over-broad no-solicitation rule, as found above, Respondenthas engaged in, and is engaging in, unfair labor prac-tices within the meaning of Section 8(a)( I) of the Act.4. Other than as found above, Respondent has notengaged in unfair labor practices within the meaningof Section 8(a)(1) and 8(a)(3) of the Act.5. By engaging in conduct described above inparagraph 3 of the Conclusions of Law, Respondenthas interfered with its employees' freedom of choicein the second election conducted February 13, 1976.6. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.Tint Ri iMEDNHaving found that the Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and take certain affirma-tive action necessary to effectuate the policies of theAct.ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Re-lations Board hereby orders that the Respondent, Pa-ceco, a Division of Fruehauf Corporation, Gulfport.Mississippi, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Coercively interrogating its employees abouttheir union sympathies.(b) Maintaining its rules which provide that em-401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees may not solicit in its plant during companytime.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights under the National Labor RelationsAct, as amended.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Rescind its rules which provide that employeesmay not solicit in its plant during company time.(b) Post at its plant in Gulfport, Mississippi, cop-ies of the attached notice marked "Appendix." "Copies of said notice, on forms provided by the Re-gional Director for Region 15, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered.defaced, or covered by any other material.(c) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order.what steps the Respondent has taken to comply here-with.IT Is FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges other un-fair labor practices not specifically found herein.IT IS FURTHER ORDERED that the second election inCase 15-RC-5765, conducted February 13, 1976, be,and it hereby is, set aside.[Direction of Third Election and Excelsior foot-note omitted from publication.]1 In the event that this Order is enforced by a judgment of .a UnltedStates Court of Appeals. the words in the notice reading "Posted bs Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPI OYEESPOSIED BY ORDER OF TilENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice and we intend toabide by the following:Section 7 of the National Labor Relations Actgives all employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collective bargaining orother mutual aid or protectionTo bargain collectively through representa-tives of their own choosingTo refuse to do any or all of these things.WL WILL NOI coercively interrogate our em-ployees concerning their union sympathies.WE WILl NOT maintain our rules which pro-vide that employees may not solicit in our plantduring company time, and WE WILL eliminatethese rules from our employee handbook.Wi wIL. NOI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights under Section 7 ofthe National Labor Relations Act.All our employees are free to become and remain,or to refuse from becoming or remaining, a memberof Sheet Metal Workers' International Association,Local Union No. II.1, or any other union.PA('I (O. A DIVISION OF FR[ EHAU F CORPORA-IO()NDECISIONMAX ROSENBERG, Administrative Law Judge: These caseswere heard before me in Gulfport, Mississippi, on August30 and 31 and September I and 2, 1976, pursuant to con-solidated complaints filed by the General Counsel of theNational Labor Relations Board and answers interposedthereto by Paceco, A Division of Fruehauf Corporation,herein called the Respondent.' Joined with the complaintsare objections to a rerun election conducted by the Boardamong Respondent's employees on February 13, 1976,which were lodged by Sheet Metal Workers' InternationalAssociation, Local Union No. 11. herein called the Union,and which were consolidated for hearing on March 31,1976, and July 19, 1976, by the Regional Director for Re-gion 15.2 At issue is whether Respondent violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended, by certain conduct to be detailed hereinafter. Inhis Supplemental Decision and Order Directing Hearingon Objections, which issued on March 31, 1976, the Re-gional Director also referred for decision the question ofwhether the foregoing alleged acts of misconduct by Re-spondent which antedated the February 13, 1976, rerunelection, in addition to other alleged, objectionable acts ofwrongdoing which did not find their way into the com-plaints, so interfered with the employees' freedom of choiceas to require the holding of still another election. Briefs haveI The consolidated complaints, which issued on March 31 and July 19.1976, respectively. are based upon charges and amended charges filed andsersed on December 12. 1975 and May 28, June 8. and July 16, 1976.The first election, which was conducted on November 18, 1975. wasnullified b} the Regional Director. upon agreement of all parties. by orderdated Januar, 13. 1976402 PACECO. A DIV. OF FRUEHAUFbeen received from the General Counsel and the Respondentwhich have been duly considered.Upon consideration of the entire record made in thisproceeding, including the briefs submitted to me, and uponmy observation of the demeanor of each witness while tes-tifying, I hereby make the following:FINDINGS OF FACT AND CONt LIUSIONSI. THE BUSINESS OF RLSPONDEN IRespondent, a Michigan corporation, maintains a plantin Gulfport, Mississippi, where it is engaged in the fabrica-tion of heavy steel. During the annual period material tothis proceeding, Respondent purchased and received atthis facility goods valued in excess of $50,000 directly frompoints located outside the State of Mississippi. During thesame period, it sold and shipped goods valued in excess of$50,000 directly to points located outside the State of Mis-sissippi. The consolidated complaints allege, the answersadmit, and I find that Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II THF LABOR ORGANIZAflON INV()L.'FDIt is undisputed and I find that the Union is a labororganization within the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRAC1I(LS AND OBJ-ICTIONS 10CI el IONThe consolidated complaints allege that Respondent vio-lated Section 8(a)(1) of the Act when, commencing on orabout October 23. 1975, and continuing until on or aboutFebruary 13, 1976, its supervisors and/or agents discrimi-natorily enforced plant work rules; coercively interrogatedemployees concerning their union activities, sympathies,and desires; engaged in the surveillance and harassment ofemployees who engaged in union activities; threatened andwarned employees with unspecified reprisals for supportingthe Union; promised employees economic benefits if theyceased supporting the Union; informed employees thatwage increases could not be granted because of the adventof the Union and/or the impending Board election; main-tained, in effect, a no-solicitation rule which was overlybroad, in that it prohibited all forms of solicitation on com-pany property except for solicitation on behalf of theUnited Fund; and suspended employees Oscar J. Moran,Jr. and Joel R. Childress from work on December 10, 1975,and February 18, 1976, respectively, because they joinedand assisted the Union. The consolidated complaints fur-ther charge that Respondent violated Section 8(a)(3) of theAct by the suspensions of Moran and Childress, and byterminating them on May 20, 1976, because of their unionadherence and activities. For its part, Respondent deniesthe commission of any' labor practices proscribed by thecontrolling legislation, and further denies that a third elec-tion is warranted by any conduct in which it indulged.The scenario for this litigation unfolded on August 28,1975, when the Union launched an organizational drive atRespondent's Gulfport plant to enlist the collective supportof its production, maintenance, and warehouse employees.On that date, Stanley Gaudet, the Union's president andbusiness manager, conducted a meeting at a local motelwhich was attended by six or seven individuals, includingemployee Oscar J. Moran, Jr. The men in attendancesigned union authorization cards at this session and wereprovided with additional blank designations together withinstructions from Gaudet to solicit the membership of theirfellow employees. By September 3, 1975, the Union hadobtained approximately 94 executed authorizations, anumber sufficient to support the filing of a petition for arepresentation election with the Board. Armed with thesecards, the Union filed such a petition on September 5 inCase 15 RC 5765. Thereafter, the Boilermakers' and theMachinists' unions intervened in that proceeding. Pursuantto a decision of the Regional Director for Region 15, whichissued on October 28. 1975, an election by secret ballot washeld on November 18. 1975. The ensuing tally of ballotsdisclosed that of approximately 202 eligible voters, 85 vot-ed for the Union, 3 for the Boilermakers, 24 for the Ma-chinists. and 79 cast ballots against the participating labororganizations.On November 24. 1975, Respondent filed objections tothat election and, on January 13. 1976, the Regional Direc-tor approved a stipulation of the parties setting aside theelection, and ordered another balloting which took placeon February 13. 1976. In this sampling, the Union received73 votes, the Boilermakers garnered 1, and the Machinistsobtained 2. Ninets-three votes were cast against theseunions. On February 20, 1976, the Union lodged objectionsto the rerun election, claiming that Respondent had in-dulged in certain aspects of misconduct which interferedwith the election. Following an investigation of the objec-tions, the Regional Director issued his Supplemental Deci-sion and Order Directing Hearing on Objections on March31, 1976. Simultaneously. he consolidated the objectionswith a complaint which issued in Case 15 CA 5947 on thatdate. This complaint and the objections alleged that Re-spondent, in violation of Section 8(a)(1) of the Act, and inan objectionable manner, had engaged in the disparate ap-plication and enforcement of plant rules; coercive interro-gation of employees; threats of reprisals if employees sup-ported the Union; and, the surveillance of employees'union activities. Additionally, the pleadings asserted that adiscriminatory 3-day suspension without pay had beenmeted out to Oscar Moran on December 10, 1975,3be-cause of his activities on behalf of the Union and to dis-courage other employees from engaging therein.Continuing the chronology, on May 20, 1976, Respon-dent laid off 25 production and maintenance employees,including Moran and Joel R. Childress. This personnel ac-tion prompted the Union to file a charge on May 26, 1976,in Case 15 -CA-6110-4 alleging that Moran had been fur-loughed in violation of Section 8(aH)3) of the Act. On June8, 1976, the Union leveled another charge against Respon-dent in Case 15-CA-6110-5 in which it contended that theEmployer had offended the provisions of Section 8(a)(3) oft he suspenslon actuallN occurred on D)eember 9, 1975403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act by terminating 21 of the 24 other employees men-tioned above, excluding Moran. This latter charge wasamended on July 16, 1976, by the deletion of the names ofall employees contained therein as discriminatees, with theexception of Childress.4The amendment further added theallegation, for the first time, that Childress had also re-ceived a 3-day suspension without pay in late January1976, in contravention of Section 8(a)(1) and (3) of theAct.5 All of the outstanding charges and the objectionswere embodied in a consolidated pleading which issued onJuly 19, 1976.Respondent, in the course and conduct of its businessoperations, manufactures dockside container-handlingcranes from steel at its Gulfport plant with a work comple-ment of approximately 202 production, maintenance, andwarehouse employees. It is undisputed and I find that in1973 and continuing throughout the times material herein.Respondent promulgated and maintained a published setof work rules which were embodied in an "Employee In-formation Handbook" and which were distributed to eachnew employee at the time of his hire. In pertinent part,these rules provide:3. Each employee will punch only his own timecard.12. Be sure you have permission from your super-visor before leaving the assigned work area while oncompany time.17. Conduct yourself properly while on companytime. Do not engage in unnecessary conversation, loi-tering, selling in any form, circulation of petitions, bal-loting, distribution of handbills or literature or solici-tation of contributions without prior approval of yoursupervisor.Under the heading of "Disciplinary Act," the bookletrecites:Violation of rules will call for some form of discipli-nary action against the offending employee. In somecases, the action may result in verbal or written warn-ings or suspension without pay. Serious or repetitiveviolations will be cause for termination.Since the promulgation of these rules, no written changeshave been made therein.Oscar Moran was hired by Respondent in January 1975,as a burner in the material preparation department, and hegenerally toiled under the supervision of Danny Ray Gart-men. In the performance of his duties, which constitute thefirst step in fabricating a crane, Moran worked at a burn-ing table where he cut steel plates to size which were con-veyed to other bays for assembling and welding. Immedi-ately prior to the first election of November 18, 1975,Moran was transferred to the night shift and performed histasks under the supervision of Jarvis Cuevas.4 Following an investigation of this charge, the Regional Director solic-ited the withdrawal of so much of the charge as alleged the illegal termina-tion of all employees but Childress on the ground that it was lacking inmerit in this regard.The complaints also alleged that the suspension occurred at this time. Atthe hearing, however, the General Counsel recast his pleading. without ob-jection to read that the suspension took place on February 18, 1976h.As heretofore chronicled, Moran was among a group ofsix or seven employees who initially met at a local motel onAugust 28, 1975, to discuss the prospects of collective rep-resentation with Union President Stanley Gaudet. Duringthe meeting, Moran completed and signed a union authori-zation card and returned it to Gaudet. On September 2 and3, Moran solicited the membership of approximately 15employees and turned the signed designations over to Gau-det on or before September 5. With the filing of theUnion's petition on the latter date, Moran testified that hebecame one of the Union's two main working oars at theplant during the ensuing organizational campaign. How-ever, by his own admission. Moran's activities on behalf ofthe Union were entirely covert in nature until November 1,1975, a few weeks prior to the first election, when he com-menced to wear a union campaign button and stickers onhis clothing. Moran recounted that, after November 1, heappended large signs on both sides of his pick-up truckwhich he parked in Respondent's lot which bore the legend"Vote Sheet Metal," that he distributed union handbills toemployees on a roadway leading to the plant, that heserved on the Union's organizing committee, that he at-tended all of the union meetings, and that he was designat-ed as a union observer at the Board elections held on No-vember 18, 1975, and February 13, 1976.Moran's self-proclaimed unique prominence and notori-ety in this organizational drive is hardly buttressed by thetestimony of Union President Gaudet or that of allegeddiscriminatee Joel R. Childress. Thus, Gaudet testimonial-ly reported that the organizing committee on which Moranserved was actually composed of between 12 and 15 em-ployees, including Keith Ladner, who suffered no discrimi-nation at the hands of Respondent for his efforts to installthe Union in the plant.6Moreover, Gaudet recalled thatMoran circulated union handbills along with "plenty" ofother employees at a location some 3 or 4 blocks distantfrom the entrance to the facility. Childress, who assistedMoran in this handbilling chore, stoutly maintained thathis supervisors could not observe the distribution of hand-bills because "The gate is a good 200 or 300 yards away.How could they see me," and because those officials werealready at work in the plant when the handbilling tookplace. Finally, Gaudet admitted that "75 or 80 or maybe100 people" wore union buttons and stickers in the plant atany given time.The consolidated complaints and the Union's objectionsallege that, since on or about October 23, 1975, Respon-dent violated Section 8(a)(l) of the Act and indulged inobjectionable preelection conduct by disparately andhence discriminatorily enforcing plant rule 17 set forthabove against Oscar Moran, which bans employee conver-sations on company time at the installation, in order todiscourage his engagement in activities on behalf of theUnion. The evidence pertaining to these allegations isbased on a written warning which Moran received on Oc-tober 23, 1975, from Supervisor Danny Ray Gartmenwhich stated that this employee was charged with "Exces-sive Talking & Non Productive Work." In view of Moran's'Gaudet candidly added that, had he been pressed to name all of theleaders in the union campaign, "I would have had a fistful of them to bementioned I would have had that much [25-501 or more."404 PACECO. A DIV. OF FRUEHAUFown admission that he did not openly manifest his espous-al of the Union's cause until November 1, 1975. and theabsence of any probative evidence that Respondent waseven remotely aware of the Union's or Moran's organiza-tional endeavors prior to that date, I am convinced andfind that the General Counsel has failed to sustain his bur-den of proof of the foregoing allegations. I shall thereforedismiss them from the complaints and overrule the com-panion objection.The complaints further charge that around November 1,1975, Respondent, by its Plant Superintendent Jerry J.Boomgarden and General Foreman John Davidson, vio-lated Section 8(a)(l) of the statute by engaging "in thesurveillance of an employee's [Moran's] work over long pe-riods of time at the burning table ..." where he labored.From a reading of this allegation, I can only surmise that itis the General Counsel's thesis that Respondent spied uponMoran's movements in order to inhibit a known union pro-tagonist from engaging in union activities. To support thisallegation, the General Counsel drew upon the testimonyof Moran. He claimed that, commencing on November i.1975, and continuing until November 18, 1975, when thefirst election was held, Boomgarden, Davidson, and Super-visor Danny Ray Gartmen positioned themselves on twoor three occasions during that period approximately 50 feetfrom Moran's buring table and collectively stared at himon each occasion for about 20 minutes without uttering aword. According to Moran, none of these supervisors hadever engaged in this conduct prior to his overt handbillingor display of union buttons or stickers on his person, whichcommenced on November 1, 1975. Surprisingly. Moranconfessed that these individuals made no effort similarly tomonitor his activities during the period between the firstelection and the second election, which was held on Febru-ary 13, 1976, despite the fact that his activities on behalf ofthe Union had not waned.I do not credit Moran's testimony regarding this inci-dent, not only because he failed to impress me as a truthfulwitness in this as well as other areas where he gave hissworn word, but because his testimonial utterances lackplausibility. As heretofore noted, Moran was not the onlyunion adherent who openly wore union buttons and stick-ers on his clothing, or who distributed printed union mes-sages to employees. Moreover, on the state of the recordbefore me, there is not the slightest quantum of evidence tosupport the conclusion that Respondent knew that Moranwas a member of the Union's organizing committee or hadactively solicited the membership of his fellow workers.Accordingly, I find that Supervisors Boomgarden and Da-vidson did not illegally engage in the surveillance ofMoran's union activities on or after November I, 1975, asMoran reported. I shall therefore dismiss this allegationfrom the complaints.Although not alleged in the complaints as unlawful actsof interference, restraint, or coercion within the contempla-tion of Section 8(a)(1) of the Act, or as preelection miscon-duct, the General Counsel sought to draw evidence fromMoran relating to disparate treatment which was accordedto him on the job after he cast his lot with the Union. Thiseffort was apparently designed to demonstrate thatMoran's suspension from employment for 3 days withoutpay on December 9, 1975, and his selection for terminationon May 20, 1976, were discriminatorilv motivated. In thisconnection, Moran testified that. sometime in November1975, he began to experience more onerous and demeaningchanges in his work assignments. Thus, he stated that, onoccasion, he was ordered to cut up scrap pieces, to grind ordo patch work. and even to sweep the floors in the officeareas. Moreover, Moran claimed that, during this period,Respondent made it a practice of transferring either KeithLadner, C. A. Pruitt, or George Mitchell, all of whom pos-sessed the same "burner" classification as Moran, toMoran's burning table and relegated him to more menialtasks. However, the General Counsel's efforts to demon-strate that Respondent disparately treated Moran in theassignment of work in order to chill his ardor for unioniza-tion proved to be abortive. Union President Gaudet testi-fied that Keith Ladner, who Moran claimed had receivedpreferential job treatment, participated in the Union's or-ganizational drive with the same intensity as did Moran.According to Gaudet, Ladner attended the initial organiza-tional meeting held on August 28, 1975, signed an authori-zation card on that date, obtained the union membershipof his fellow employees prior to the filing of the electionpetition with the Board on September 5, 1975, and wasnamed to the Union's organizing committee. Moreover, ina sworn affidavit which he gave to a Board agent, Moranrevealed that Pruitt had attended a union meeting and fa-vored the Union's cause. In sum, I am not persuaded thatthe General Counsel has probatively shown that Respon-dent assigned more odious or menial jobs to Moran in or-der to punish him for engaging in union activities, or thatthese assignments lend probative support for the conclu-sion that his suspension and layoff from work were occa-sioned by these activities.The General Counsel's complaints charge that, on orabout November 12, 1975, Respondent violated Section8(a)(1) of the Act when Supervisor Jarvis Cuevas engagedin the surveillance and harassment of Moran by concealinghimself in Moran's locker area and spying on the latter'sunion activities, and by issuing Moran a verbal warning fordestroying Respondent's campaign propaganda.The ingredients for this Mack Sennett comedy scenecame from the lips of Moran. He testified that, sometimeprior to the first election, he was at his locker preparing togo to work. When he opened the locker to procure hissafety glasses and helmet, he came upon a "Vote No"sticker which rested inside. Thereupon, Moran crumpledthe sticker and threw it to the ground. At this juncture,according to Moran, Supervisor Cuevas "'jumped out frombehind the locker sort of, corner locker, and I think he said'I got you' or something. The way he said it is, 'This is averbal warning for destroying company property.'" Ap-parently realizing the incredible nature of his recitation,Moran then added, "Well, before he said that I said, 'Fordestroying what?' And he picked up the sticker and saidthis, and unwadded it up and held it up and in front ofme.I do not credit Moran's testimony regarding this inci-dent, not only because I believe that it was contrived, butalso because it does not possess any of the inherent qual-ities of plausibility. Thus, on the occasions on which Mor-405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan received either verbal or written warnings, includingthose issued by Cuevas, the disciplinary cautions foundtheir way into Moran's personnel file. No such warningregarding the November 12, 1975, confrontation with Cue-vas is to be found in the record.7Accordingly, I am per-suaded and find that Supervisor Jarvis Cuevas did not en-gage in the foregoing conduct attributed to him by Moran,and I shall dismiss these allegations from the complaints.The complaints and companion objections charge thatRespondent offended the provisions of Section 8(a)(1) ofthe Act and interfered with the outcome of the electionwhen, on November 24, 1975, it discriminatorily enforcedplant rule 3, which mandates that each employee must signhis own timecard, by issuing a written warning to Moranand Keith Ladner for violating that regulation. The evi-dence surrounding this incident is not in dispute and I findthe facts to be as follows.On the evening of November 17, 1975, Moran and fellowemployee Keith Ladner reported for work and proceededto the timeclock to punch in. According to Moran, Ladnerunaccountably pulled Moran's timecard out of the rack,punched it, and handed it to Moran. Moran placed thecard in his pocket and, as per custom, waited for his fore-man, Jarvis Cuevas, to arrive and retrieve the card beforeescorting the men on the night shift to their assigned jobs.A short time later, Cuevas arrived and, in the presence ofLadner, informed the men that Supervisor Gartmen hadobserved Ladner punching Moran's card. Cuevas inquiredwhether Ladner had done so, and both employees vehe-mently denied the accusation. On November 24, 1975,Moran and Ladner were summoned to the office of PlantSuperintendent Boomgarden, where, in company withGartmen, Boomgarden asked the men whether Ladner hadpunched Moran's ticket. Moran replied in the negative, ex-claiming that anyone who had conveyed this intelligence tothe superintendent was a liar. Boomgarden interjected andadvised the men that he had prepared a written warningnotice which read "Allowing another employee to punchhis time card." Boomgarden invited Moran to sign the doc-ument. Moran initially declined to do so because "it is likeadmitting to everything." When Moran asked what wouldhappen if he failed to sign, Boomgarden answered thatLadner would be subjected to a 3-day suspension withoutpay. However, Boomgarden assured Moran that, if the lat-ter acknowledged the incident, Moran would simply re-ceive the warning and the matter would be dropped. Pos-sessed of the knowledge that plant rule 3 forbade anemployee from punching another's card, Moran turned toLadner for guidance. At this juncture, Ladner told Moranto sign the warning, advice which Moran followed. Ac-cording to Moran, Ladner also acknowledged the writtennotation. Rounding out his testimony regarding this epi-sode, Moran confessed that he lied to Boomgarden aboutthe timecard incident "to protect myself and Ladner," hisgood friend.Moran's lack of regard for the truth did not end with hisconversation with Superintendent Boomgarden on Novem-7 Respondent's personnel manager, Albert S. King. testified withiout contradiction, and I find, that all supervisorN warnings, whether verbal or writ-ten, were placed in the disciplined employee's personnel fileber 24, 1975. On December 23, 1975, Moran gave a swornaffidavit to a Board agent during the initial investigation ofthese proceedings. In his statement, Moran related the ti-mecard matter and admittedly lied to the agent about thecircumstances surrounding the incident by swearing that"At least three people saw me punch in" on the date inquestion. Despite the fact that Moran volunteered severalmore sworn statements to a Board agent thereafter, it wasnot unitl May 28, 1976, that he confessed to his perjurywhen he became aware that this proceeding would come totrial. Although Moran was constantly assured by the agentthat his affidavits would be held in strict confidence, heclaimed in his latest sworn statement that he "felt certainthat the Company was after" him and that he would bedischarged, and therefore falsified his spoken words forthis reason, a curious comment in view of the fact that hehad been permanently laid off or discharged on May 20,1976, and that he had given another affidavit to the Boardon May 26, 1976, in which he again failed to reveal thetruth.In my view of the foregoing evidence, I am not con-vinced that the General Counsel has made out a case thatRespondent discriminatorily enforced plant rule 3 againstMoran and Ladner or disparately treated them in the en-forcement of that rule. Even a cursory reading of that rulemakes it as clear as a mountain lake in springtime that"Each employee" must punch "onlv his own" timecard.Moran concededly and knowingly permitted Ladner toclock in for him in flagrant defiance of the rule of whichMoran was aware. So far as this record stands the GeneralCounsel has not produced a single shred of evidence toestablish that Respondent either condoned or was aware ofsimilar conduct by other nonunion employees at the plant.Nor is there any probative evidence that Respondent sin-gled out Moran for the disciplinary warning given to himon November 24, 1975, because of his union proclivitiesfor, as heretofore noted, Ladner was just as active as Mor-an in his efforts to install the Union in the plant and hadsuffered no discriminatory treatment from Respondent'sofficials. In short, I find and conclude that Respondent didnot violate Section 8(a)(1) of the Act by its enforcement ofplant rule 3 or by its application to Moran and Ladner. Ishall therefore dismiss these allegations from the complaintand I shall overrule the companion objections.On November 19, 1975, Moran received a written warn-ing from Supervisor Gartmen which recorded that Moranhad engaged that day in "Excessive talking after beingwarned twice before." This personnel action found its wayinto the General Counsel's complaints and the Union's ob-jections, which alleged that Respondent disparately ap-plied plant rule 17, which proscribes unnecessary talkingby employees on company time, in order to inhibitMoran's efforts on behalf of the Union. With respect tothese allegations, Moran testimonially related that, whenhe transferred to the night shift in November 1975, hemade it a practice of reporting early for duty and convers-ing with men on the day shift while they were at workwithout experiencing any problems. Just prior to the No-vember 18, 1975, election, Supervisor Gartmen informedMoran that this behavior would not be tolerated, and thatnight shift employees were required to remain at the time-406 PACECO, A DIV. OF FRUEHAUFclock or their lockers until they punched in. When ques-tioned as to Respondent's current rule regarding talking oncompany time in work areas, Moran claimed that he hadnever seen a written rule concerning this subject. However,he confessed that "before, I suppose there was a rule aboutno talking, but you know, no talking just stand around andnot to talk for 10 or 15 minutes or something I supposedthere was a rule like that. But before he told me this wewould always talk before, if that's what you mean." Oncross-examination, Moran acknowledged that. when hewas hired, Respondent gave him a "little old book" con-taining the plant rules, and allowed as how "all companieshave certain rules where I just can't walk out there and talkto someone for over 20 minutes ...."In his testimony, Moran related the circumstances whichled to the receipt of the November 19 warning. Moran hadbeen employed for only 2 weeks on the night shift when hereported early for work on the evening of November 19.While he waited for his trick to start, he engaged in a con-versation with an employee named Tribble who was still onduty. Shortly thereafter, Supervisor Gartmen approachedand summoned him to the office, where Gartmen filled outa warning notice charging Moran with excessive talking.Moran refused to sign the document, claiming that he wasnot on company time when he conversed with Tribble.Moran concluded his testimony in this regard by statingthat this was the first time that he had ever been warned byGartmen for abusing plant rule 17. However, this assertionis belied by the findings heretofore made that Moran re-ceived a similar warning from Gartmen on October 23.1975, for engaging in identical conduct at a time whenMoran had studiously concealed his union involvement.In support of his contention that the warning given toMoran on November 19 was violative of Section 8(a)(1),the General Counsel argues that enforcement of the perti-nent rule against Moran on this occasion was disparate innature. I find no merit in this contention. By his own ad-mission, Moran knew that Respondent maintained a plantrule which barred unnecessary conversations by employeeson company time ever since he was hired in January 1975.This rule had previously been used against him on October23, 1975, to curb his conversational aberrations while hisunion activities lay dormant and, on its face, the rule drawsno distinction between conversations by employees whoare at work or with employees who are on duty. During themonth of November 1975, when Moran first commencedto display union buttons and stickers on his clothing, be-tween 75 to 100 other employees also wore these itemswhile at work in the plant. Moreover, the record establishesthat Moran was not the only employee against whom thesedisciplinary warnings were issued both before and after thecommencement of the union campaign. Thus, P. H. Cum-berland, an electrician, was given a written warning onJuly 3, 1975, for "talking and not working"; D. M. Storey.of the material preparation department. received a verbalwarning on October 9, 1975, for "excessive talking": onDecember 16, 1975, F. L. Bester, a trainee, was the recipi-ent of a written warning for "non productive work & leaveswork area frequently & excessive talking"; on February 5,1976, this employee received a warning and a 3-day sus-pension for the same conduct: J. D. Odem, a fitter, wasverbally disciplined on March 4, 1976, for "stopping em-ployees to talk"; and. 0. J. Deleaux, a welder, was verbal-ly warned on May 3, 1976, for "Leaving work station .going to Missile Bay and talking." So far as this recordstands, none of these men were shown to have been unionadherents. Furthermore, while Moran served as a unionobserver at the election held on November 18, 1975, 1 amnot convinced that, on the state of this record, SupervisorGartmen was ever personally aware of this happenstancewhen he gave the warning to Moran. Accordingly, I con-clude that Respondent did not violate Section 8(a)(1) of theAct by disparately enforcing plant rule 17 against Moranon November 19. 1975. I shall therefore dismiss this allega-tion from the complaints and overrule the parallel objec-tion.On December 9. 1975. Moran received a 3-day suspen-sion without pay from Supervisor Gartmen for being "outof assigned work area talking." In his complaints, and inthe consolidated objections. the General Counsel assertsthat the suspension was violative of Section 8(a)(1) of theAct and constituted objectionable miscounduct because itwas predicated upon a disparate application of plant rules12 and 17 and was designed to thwart and discourageMoran's support of the Union's cause.With regard to this incident, Moran testified that, onDecember 9, 1975. he was reworking a piece of pipe whenJ. C. Lind. a friend who was operating a crane in anotherbay which was separated from Moran's by two sets of rail-road tracks, called to him. Moran was reluctant to respondto Lind's summons because he believed "they had beenkind of watching me hard" but he finally sauntered overto Lind. who also was an open union proponent, and pro-ceeded to answer Lind's inquiries about the home tele-phone number of an acquaintance. As they were so en-gaged, Lind's supervisor, Joel Polk, approached and turnedMoran away. Moran went back to his burning duties and,at the end of his shift, was summoned to SupervisorGartmen's office. In the presence of Polk, Gartmen toldMoran that he was being written up for a 3-day suspensionfor talking to Lind while away from his work station. AfterGartmen read the warning to him, Moran refused to signit. As noted above, plant rule 12 forbids employees fromleaving their assigned work areas on company time withoutthe permission of their supervisors, and plant rule 17 bansunnecessary conversations during working hours.To buttress his contention that Respondent disparatelyapplied the aforesaid rules to trigger Moran's suspension.the General Counsel testimonially drew from him two inci-dents relating to his conversations with employees TickO'Neal and Ronnie Lawrence. Moran claimed that, some-time after the November 18, 1975, election, O'Neal left hisbay at the opposite end of the shop and ventured toMoran's burning table during worktime. According toMoran, O'Neal was a member of the Concerned Employ-ees Committee which was formed after the first electionand which was opposed to unionization of the plant.O'Neal proffered Moran a "Vote None" button and askedMoran to wear it. In addition, O'Neal carried a piece ofpaper in his hand which Moran "supposed" was a petitionwhich the Committee sought to utilize to persuade theBoard not to conduct another election. Moran accepted407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe button, bent it, threw it on the floor, and stepped on it.At this point, Gartmen approached and inquired into whatMoran and O'Neal were doing. Moran responded, "noth-ing," and "didn't tell him [Gartmen] about the petition oranything," whereupon, without further ado. Moran re-turned to his burning table. On the other occasion. Moranvisited the restroom at some undefined time and encoun-tered Ronnie Lawrence, another reputed Concerned Em-ployees Committeeman who worked in Moran's depart-ment. In an ensuing conversation, Lawrence sought toenlist Moran into the Committee's ranks, but the latter de-murred. During this discussion, Moran also "supposed"that Lawrence had a petition in his hand. A short whilelater, Supervisor Gartmen entered the restroom and, withhis appearance, Moran washed his hands and returned towork. By Moran's account, no words were exchanged withthe supervisor.I find it difficult to understand just how these two epi-sodes give substance to the General Counsel's thesis thatRespondent's work rules regarding excessive talking andventuring out of assigned work areas without permissionwere discriminatorily leveled against Moran, and that thisdisparity prompted Moran's suspension. With respect tothe Lawrence encounter, the General Counsel produced noacceptable evidence that Gartmen was even remotelyaware of the content of Moran's discussion with Lawrence,and Gartmen gave no order to either of the men to termi-nate their dialogue. Regarding the O'Neal episode, hereagain the General Counsel has convincingly failed to showthat the rules had been disparately utilized against Moran.For, if Moran's testimony is to be believed and Gartmencaused the end to their procommittee conversation, Gart-men had unevenly enforced the rules against O'Neal, thealleged standard bearer for the antiunion committee, rath-er than against the Union and its cohort. Moran. More-over, Keith Stevenson, an employee in the electrical de-partment, who conceived of and headed the ConcernedEmployees Committee, testified without contradiction, andI find, that he had been warned by his supervisor not toleave his work area to converse with other employees aboutthe goals of the committee. In addition, employee Ray-mond Haynes, another committee supporter, testified, andI find, that he had been warned by Supervisor Asa Polleinfor engaging in committee activities on company time. Fur-thermore, employee O. J. Deleaux, as previously noted, re-ceived a verbal warning for leaving his work station to talkwith other employees as did F. L. Bester, and, for aughtthat appears, both Deleaux and Bester may also have beencommittee adherents.On the basis of the foregoing and the record as a whole,I am convinced and find that Respondent suspended OscarMoran on December 9, 1975, not because he was a knownunion supporter, but solely because he had persistently of-fended Respondent's plant rules, which were evenly ap-plied to all employees. Thus, on October 23, 1975, wellbefore Moran openly engaged in any union activities, hereceived a written warning from Gartmen for violatingplant rule 17 by engaging in excessive talking on companytime. On November 24, 1975, Moran was given anotherwritten warning for knowingly breaking plant rule 3 bypermitting Keith Ladner to punch his timecard on Novem-ber 17, 1975. Again, on November 19, 1975, Moran re-ceived a warning for conversing with Tribble in disregardof plant rule 17. Finally, on December 9, 1975, Moran wasaccorded a warning and 3-day suspension from work with-out pay for leaving his post and conversing with J. C.Lind. During all of this period of time, Moran's union pro-clivities were either muted or assumed no greater promi-nence than those displayed by, countless other union-ori-ented employees in the shop. Moreover, as I haveheretofore found, other nonunion supporters or employeesnot identified with the Union's cause received written andverbal warnings and suspensions for engaging in the sameconduct as did Moran. To conclude on the basis of thesefacts that Respondent disparately applied its rules to Mor-an, and discriminatorily suspended him on December 9,1975, in order to dampen his ardor for the Union, would betantamount to converting raw conjecture into plausible in-ference. In my opinion, the facts herein do not warrantsuch an exercise.Accordingly, I find and conclude that Respondent sus-pended Moran on December 9 justifiably for violating theplant rules, which were equally applicable to all whoworked at the facility. I shall therefore dismiss this allega-tion from the complaint and overrule the companion ob-jection.Rounding out Moran's employment history until his lay-off or discharge on May 20. 1976, the record discloses andI find that Moran received a verbal warning on February18, 1976, for "Excessive talking and stop[pling other em-ployees from their work." On February 26, 1976, he waswarned again for "(Not Performing Productively) Excessivetalking, and no incentative [sicl to do job productively."Moran was given a verbal caution on March 3, 1976, for"Punching out and leaving before end of shift without per-mission." Moran testimonially acknowledged that he.Keith Ladner, and Jimmy Blant had been docked in theirpay in February and March for leaving work before quit-ting time, but he blamed this circumstance on the fact thatthe timeclock was in error. Moran then confessed that theclock had malfunctioned on previous occasions, but norecord of any loss of pay is evident therefor. On April 6.1976, Moran was written up for "Too long breaks. talking.not doing jobs toward production as employee can do."This was followed by a warning dated April 9, 1976, whichcharged Moran with "Absenteeism" on February 20,March 2, 12, and 16, 1976. With respect to this disciplinaryaction, Moran initially claimed that Respondent had in-cluded his 3-day suspension of December 9. 1975. in com-puting his absences. However, this claim is belied by Re-spondent's attendance records, which clearl\ show thatMoran's absenteeism occurred on the dates chronicled.Before turning to the allegations in the complaints andobjections relating to alleged discriminatee Joel R. Chil-dress, it might be well for the sake of chronology to consid-er the General Counsel's contentions that Respondent vio-lated Section 8(a)(1) of the Act and engaged inobjectionable conduct when, on January 6, 1976, and Jan-uary 15, 1976, Supervisors Bill Lamb, Leonard Holmes,and Rip Bowling informed employees that Respondentcould not award them a wage increase because of the im-pending rerun election and/or the Union.408 PACECO. A DIV. OF FRUEHAIUFIt is undisputed and I find that, on January 16. 1976.Respondent's Plant Manager Joseph Perry delivered aspeech to all personnel at the plant, a written copy ofwhich was mailed to each employee on the same day. Afterrecounting that the Board had found merit in certain ob-jections filed by Respondent to the first election, whichalleged that the three participating labor organizations hadengaged in objectionable conduct, and after noting that arerun election had been scheduled for Februarv 13. 1976.Perry observed that these unions were girding themselvesfor another battle at the polls. He then stated:Many employees have now begun to question the sup-ervisors and others about a first-quarter wage review.Actually, the forthcoming election has placed us in alegal dilemma which, quite frankly is unsatisfactory toall concerned. If a general pay increase is granted atthis time, the union could claim that the Compan! didthis to gain your vote and later charge the Companywith another unfair labor practice. Indeed. the unionhas already complained to the Labor Board about ourgranting routine merit increases during the course ofthe last few months.Let me try to explain the legal position the Companyfinds itself in. The National Labor Relations Boardhas held that during a union campaign it is illegal tomanipulate pay increases for the purpose of influenc-ing employees to vote for or against the union. Becausewe have no precedent for granting pay increases on thesame date each year and because the decision on thetiming of the raise this year had not been made beforethe union campaign, our attorneys have advised us thatit is not legally permissible to grant an increase until theelection is resolved one way or the other.Murvis Johnson had worked for Respondent for 5 yearsas a rigger under the supervision of Bill Lamb. Johnsontestified on direct examination that on or about December15, 1975, he had a conversation with Lamb in which heinquired as to when"we were going to get our raise." Lambreplied that it would be forthcoming after the first of theyear. In early January 1976, Johnson encountered Lambwhile at work and again asked about the pay raise. Lambanswered that "he couldn't give us a raise until the)y foundout how the Union was going to come out." Johnson final-ly received his pay increase 2 weeks after the rerun electionof February 13, 1976. Shortly thereafter, he engaged in aconversation with Lamb about the matter, and inquiredwhy it took so long to achieve the increment. Lamb re-sponded that "he couldn't do anything with the Uniontrying to get in."On cross-examination, Johnson confirmed Perry's state-ments made in the latter's speech of January 16. 1976. tothe effect that Respondent had no established precedentfor granting pay increases on the same date each year,when he acknowledged that his previous raises were givenvariously in January, February, or March of any particularyear. Johnson also acknowledged that, in his speech, Perrymentioned the same uncertainty in the timing of the grants.Finally, Johnson conceded that he was never told that hisvote against the Union was a condition precedent to re-ceiving the raise, or that the increase would be forfeited ifhe cast his ballot for that labor organization.Ralph Taylor had toiled for Respondent from March1975 as a fitter-helper, and his supervisor was LeonardHolmes. Taylor testified that until the first election of No-vember 18. 1975, he sided with the Union in its organiza-tional efforts but wore no union buttons or stickers on hisperson and otherwise did not take an active role in thecampaign. Following that election, he joined the ranks ofthe Concerned Employees Committee, wore a "Vote No"button and sticker, and distributed these items to his fellowemployees. It was not until February 13, 1976. the day ofthe rerun election, that he began to sport a union insigniafor the first time. On January 15, 1976. Taylor spoke toSupervisor Holmes about a pay increase, after previouslyraising the question in December and early January withhim. According to Taylor, Holmes "told me that all raiseswere being held up and all because the Union had filed foranother election and the Union would consider that thecompany was trying to buy votes if they gave out any raisesat that time."Annie Marie Harkey was hired by Respondent in Sep-tember 1975 as a welder and also operated a crane until sheresigned from her job on May 10, 1976, and her supervisorwas Rip Bowling. While she was aware of the Union's or-ganizational drive, she played no active part in it until theday of the rerun election. Harkey testified that in Decem-ber 1975, she spoke to Bowling about obtaining a personalwage raise although she was not eligible for one at the time.Bowling commented that he could not then accommodateher, but mentioned that an annual raise was due during thefirst week of January. When this raise did not eventuate,Harkey again spoke to Bowling about the matter. On thisoccasion. Bowling stated that "no one would get their raise.We were in a union election and that the Union wouldconsider it a bribe if they were to give us our raise." Con-cluding her testimony, Harkey admitted that she had notbeen told when she was hired that employees would auto-matically be awarded a pay raise on the first of each year.In view of the foregoing, I am not persuaded that Re-spondent sought to influence the results of the rerun elec-tion by withholding general wage increases to its employ-ees in January 1976, as the General Counsel contends. As Ihave heretofore found, Respondent's Plant Manager Jo-seph Perry informed his employees in a speech given onJanuary 16, 1976, that Respondent had no established pro-gram for awarding annual pay raises on specific dates, thatit had not resolved the timing of its current annual increas-es prior to the date on which the Union launched its cam-paign, and that the grant of a raise at that time would leaveRespondent open to a union charge that it was designed towean them away from voting for that labor organization.In my opinion, Perry's statements were legally privilegedboth as to content and timing, and the General Counseldoes not appear to argue otherwise. In their testimony,Johnson, Taylor, and Harkey essentially corroboratedPerry's pronouncements when they testimonially disclosedthe contents of their conversations with their supervisorsregarding this issue. In my opinion, Supervisors Lamb,Holmes. and Bowling did not contravene the provisions ofSection 8(a)(1) of the Act by their comments relating to409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage increases. I shall therefore dismiss these allegationsfrom the complaints and overrule the corresponding objec-tions.I turn next to a consideration of the events which led tothe 3-day suspension of Joel R. Childress on February 18,1976. Childress was hired by Respondent on April 9, 1975,as a welder-fitter trainee, and occupied this status untilApril 9, 1976, when his training period ended and he at-tained the classification of welder-fitter, second class, jour-neyman B. During his apprenticeship period, Childressworked at a variety of jobs under different supervisors.Childress testified and I find that he took no interest in theUnion's organizational drive until November 19, 1975, theday after the first election, when he adorned himself with aunion button, passed out union literature at the plant gate.,and rode to work in Oscar Moran's truck which carried alarge "Vote Sheet Metal" sign. However, Childress' fervorfor the Union suddenly chilled, for he confessed that henever again displayed a union badge on his person duringthe period from November 19, 1975 until February 1976,and attended only one general union meeting. In fact, dur-ing that period, Childress indicated both to his supervisorsand to fellow employees that he favored the ConcernedEmployees Committee by asking them for "Vote No" but-tons and decals.On the morning of November 19, 1975, Childress re-ceived a verbal warning from Supervisor Joel Polk for fail-ing to wear his safety glasses while at work. According toChildress, Polk instructed the former "to start wearing mysafety glasses more." On this occasion, Childress was usinga transit to level a set of legs on certain equipment and, byhis account, this task made it necessary to remove theglasses. Childress chose to ignore Polk's instructions,whereupon Polk gave Childress a written warning later thatmorning for the same offense.In his testimony, Supervisor Polk related that Childresswas working outside of the shop on November 19, 1975,and that other employees were engaged in sandblasting atthe time. Because the day was windy, Polk became con-cerned for Childress' visual safety and ordered the employ-ee to wear his safety glasses. According to Polk, the don-ning of these glasses does not impede the sighting process,and even men who regularly used prescription glasses alsoput on safety glasses while on the job to avoid injury.Following this incident, Childress continued to experi-ence disciplinary problems for failing to protect himselfwith safety glasses. In a Trainee Performance Evaluationcovering the 2-month period from December 20, 1975, toFebruary 20, 1976, during which he expressed his alle-giance for the Concerned Employee Committee, Childressreceived a "Below Average" rating for lacking a safetyconsciousness. For the next 2-month period ending April23, 1976, he again received the same rating with the com-ment "Does not wear safety glasses as he should." On May14, 1976, he received another such rating.8 Childress also claimed that he had posted a union sticker on a piece ofequipment in the plant, and that Supervisor Joel Polk observed him engagein this activity. In a sworn affidavit given to a Board agent on June 24. 1976.Childress made no mention of this episode. According to Childress. he gavethis information to the agent but the agent ignored it. Moreover. Childressconceded that his alleged handbilling was not noticed by the supervisorsbecause they were already at work when he performed this choreOn January 21, 1976, Childress suffered an injury to afinger on his right hand while operating the shears. Super-visor Jarvis Cuevas sent him to the hospital where it wascleansed, sutured, and bandaged. Childress hastily re-turned to his job and, despite the wound, continued tooperate the shears without complaint. On January 26, 1976,Cuevas came to Childress' work station and announcedthat the employee's production was unsatisfactory and thatan improvement was desired. At the conclusion of theirconversation, Cuevas wrote up a warning notice on thisincident. This was not the first occasion on which Childresshad been poorly rated for productivity. For the periodfrom October 20, 1975, to December 20, 1975, Childresswas given an "Unsatisfactory" grade on his Trainee Perfor-mance Evaluation.9On January 29, 1976, Childress was the recipient of awritten warning which charged him with "not trying towork productively, stopping before whistle." When Chil-dress protested that he had not quit work prematurely,Supervisor Cuevas revised the form to delete this reference.According to Childress, before he signed this warning, hetold Cuevas that his productivity had been affected by hisinjury. However. Childress admitted on the stand that hedid not mention his injury to justify his low production toCuevas when he gave his sworn affidavit to the Boardagent on June 24, 1976.Events abided until the evening of February 12, 1976,the day before the rerun election. Childress testified that hereceived a visit from Supervisor Rip Bowling that nightduring which they engaged in a discussion concerningunionization of the plant. According to Childress, Bowlingopened the dialogue by stating that "he would like to[know] how I was going to go. Company or Union? And hesaid, 'It doesn't really matter to me.' He says, 'I got peoplein my shop right now under me that's going Union.' Hesaid, 'I just want to know out of curiosity.' 'Well,' he said,'it doesn't matter to me if you tell me or not because Iwon't hold it against you.' So, at that time I told him. Isaid, 'No, it's really none of your business. It's a secretballot and I don't think I should tell you or anyone else[how] I'm going to vote.' So then he proceeded to changethe subject and we talked about other things. Then hecame back to the subject of earlier he had been in differentshops that had Unions and these Unions created chaos...between the people, the laborers and the supervisors.Then ...he asked me if I had thought that Paceco neededUnion? I told him, 'No, I don't think. Maybe it needs thisparticular Sheet Metal Union but it does need a Unionbecause for the year I had been there people had beenwalked on that I knew of.' " However, in his affidavit givento the Board, Childress averred that, in response toBowling's inquiry as to whether the former intended tovote for the Union, he stated that "I ain't going to tell you;it is none of your business." When Bowling asked whetherthe men needed the Union at the plant, Childress replied,"I really don't know."On February 18, 1976, 5 days after the rerun election,On an evaluation form spanning the period from April 9, 1975, to May23, 1975. Childress was rated as onl) "Fair" to "Average" for the quantityof his work.410 PACECO, A DIV. OF FRUEHAUFChildress was called to the office by Supervisor Cuevaswhere Supervisor Bob Lewis was waiting. When Childressarrived, the supervisors informed him that they were givinghim a 3-day suspension because of his persistent record oflow productivity. Lewis added that Childress had also dis-played a poor attitude toward his supervisors, his work.and his fellow employees. At this juncture, Childress inter-jected and protested that "I've been working here nearly ayear and this is the first time I have heard about it." Chil-dress was not entirely truthful when he made this observa-tion, for the record demonstrates, and I find, that he hadreceived a Trainee Performance Evaluation for the periodfrom December 20, 1975. to February 20, 1976, which (hil-dress signed and which accorded him an "Unsatisfactory"rating for the quantity of his work. At the conclusion oftheir conversation, Childress received and signed the warn-ing and suspension notice which recited that this personnelaction was deemed necessary because of his "Failure toperform work properly-poor attitude-poor quality &quantity of work. Several prior warnings." As Childressprepared to leave the office, Supervisor Lewis advised himthat "While you are going on your 3-day layoff ... decidewhether you are going to come in here with a differentattitude or not. If you are going to keep the same attitudeyou might as well just hit the gate."As heretofore noted, the complaints allege that Childresswas suspended form his employment on February 18, 1976.in violation of Section 8la)(l) and (3) of the Act becauseRespondent's reason for doing so was to discourage Chil-dress' membership in and activities on behalf of the Union.I find no merit in this allegation. Childress' testimony itselfestablishes that he had manifested no interest whatsoeverin the Union's organizational campaign until November19, 1975, when, for the first time, he wore a union buttonon his clothing while at work for that single day. Not onlyis the record devoid of any evidence that Respondent'ssupervisors managed to spot Childress' transient enthusi-asm for the Union among the mass of some 100 other em-ployees who displayed similar buttons on their persons, butChildress himself volunteered on the witness stand that hefailed to wear that insignia again until February 1976, andthat he studiously portrayed himself to his supervisors andfellow employees as a devoted partisan of the ConcertedEmployees Committee. On November 19, 1975, Childressreceived a disciplinary warning admittedly for failing towear his safety glasses at work. On January 26. 1976, andagain on January 29, 1976. he received additional warningsfor substandard productivity. Finally, on FebruarN 18,1976, he was given another warning relative to his produc-tion and other work deportment. and was suspended for 3days. In my judgment, the evidence fails to support theGeneral Counsel's assertion that Childress was suspendedfor discriminatory reasons because I am not convinced thathe was engaged in any discernible activities on the Union'sbehalf or that Respondent either knew or suspected thatChildress had joined the Union's camp when he receivedthe warnings which prompted his suspension. I am fortifiedin this conclusion by the contents of his sworn affidavitgiven to the Board, in which he stated that he refused totell Supervisor Bowling about his representational prefer-ences during their conversation on February 12. 1976. andprofessed ignorance in responding to Bowling's inquiry asto whether the men in the plant needed union representa-tion. Accordingly. I shall dismiss the complaints insofar asthey charge Respondent without violating Section 8(a)(l)and (3) of the Act b? suspending C'hildress on February 18.1976.I am also not persuaded that Bowling's conversationwith Childress on February 12, 1976, constituted coerciveinterrogation of that employee within the purview of Sec-tion 8(a)( I), as alleged in the General Counsel's complaint.As narrated by Childress. Bowling inquired into theformer's preference out of curiosit, and the supervisorassured Childress that "it doesn't matter to me if you tellme or not because I won't hold it against you." In spite ofthis assurance, Childress felt no compulsion to divulge hispreference and summarily told Bowling to mind his ownbusiness. In my view, proof of coercive interrogation mustbe made of sterner stuff to warrant the stamp of illegality.I shall therefore dismiss this allegation from the affirmativepleadings.I next address myself to the General Counsel's allega-tions that Respondent's supervisors indulged in the coer-cive interrogation of other employees in violation of Sec-tion 8(a)( I), and the Union's objections which pertainthereto.The complaints charge that. on or about November I.1975, Respondent violated Section 8(a)(1) by the conductof Supervisor John Purser. More specifically. the GeneralCounsel asserts that on the date in question Purser coer-cively interrogated employee Edward Sanders concerninghis union activities. Sanders, who had worked for Respon-dent as a fitter since 1973, testified that he became awareof the Union's organizational drise in September or Octo-ber 1975. and. commencing in mid-October until the sec-ond election on Februars 13. 1976, he openly wore a unionsticker on his hardhat and union buttons on his clothingwhile at work in the plant. Sanders related that, before thefirst election of November 18, 1975, Purser approachedhim and two other employees during work time and asked,"'What's that on your head?' and more or less he wasmeaning the sticker." Sanders replied. "'Vote sheet metal.Go Union.' I can't remember exactly what my commentwas, but I'm pretty sure I said. 'Go Union.'" During hisexamination, Sanders conceded that it was obvious to allwhat he had pasted on his hat and, indeed, Purser "wasmore or less making conversation with" Sanders. After thisconversation ended, Sanders and the other employees pro-ceeded to engage in a spirited debate regarding the prosand cons of unionization. Sanders acknowledged thatthroughout the union campaign spanning from August1975 to February 1976. union adherents overtly wore unioninsignia while at work and verbally expressed their pro-union sentiments on company time on many occasions,and that the antiunion employees did likewise.On the basis of the foregoing, I am hard-pressed to un-derstand how Purser's conversational piece regarding aunion sticker which Sanders had worn on his person formore than 2 weeks prior to this incident, and which was acommonplace decal worn by scores of adherents duringthe Union's campaign, coerced, restrained, or interferedwith rights guaranteed to Sanders under Section 7 of the411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct. I shall therefore dismiss this allegation from the comp-laints.The complaints further allege that on or about Novem-ber I, 1975, Respondent offended the strictures of Section8(a)(l) when Supervisor Ernest Bang questioned an em-ployee regarding his union proclivities and threatened thisemployee with unspecified reprisals for supporting theUnion. The testimony concerning these allegations wasdrawn from employee Murvis Johnson. As a witness, John-son exhibited an extremely poor memory for dates andevents. He testified that he first became aware of theUnion's drive "in the first of November, somewhere alongin there, '73, somewhere in there." Upon prompting by theGeneral Counsel, he then remembered that the drive start-ed in 1975. Johnson was asked when he first began to wearan union button, and initially replied that "It was beforethe first election, the day before the first election." whichwould have placed the date as November 17, 1975. Uponfurther prodding, Johnson changed tack and stated that hedisplayed the insignia on his work clothes "About 2 or 3weeks before" the balloting. Although Johnson was em-ployed as a rigger under the supervision of Bill Lamb, hereported that he had a conversation about 2 weeks beforethe first elelction with a supervisor named Ernest Bangwho was in charge of the machine shop. According toJohnson, "I had a button on and he [Bang] walked up tome and he made a remark, 'I see you're wearing a button.'and so I didn't say anything. I had my hand in my pocketand a couple more buttons fell. So he told me, he said,'Well, if you go that way I guarantee you will be sorry.'"Johnson submitted two sworn affidavits to a Board agentduring the investigation of this proceeding. Despite the factthat Johnson stated that he knew Bang was on friendlyterms with the latter, Johnson admitted that in one of hisaffidavits he referred to Bang as Ernest Spike.In light of Johnson's demonstrated mental lapses, I findit difficult to rely upon his testimony to support the Gener-al Counsel's claim that he was coercively interrogated byRespondent's Supervisor Bang regarding his union sympa-thies or desires, even if Bang's comment that "I see you'rewearing a button" be construed as interrogation, or to sup-port the added claim that Bang threatened Johnson withreprisals for supporting the Union. However, even were Ito accept Johnson's testimony in this regard, I would nev-ertheless deem this incident too isolated in character towarrant remedial action.The complaints and the Union's objections also allegedthat Respondent, by its supervisors and/or agents LeonardHolmes and Willard Ustruck, interrogated employeeRalph Taylor on February 13, 1976, concerning his unionactivities and sympathies in violation of Section 8(a)(1) ofthe Act, and engaged in preelection misconduct which af-fected the February 13 election results.Taylor testified that, on the morning of the rerun elec-tion, he pinned a union button on his clothing for the firsttime since the inception of the organizational campaign,after being a staunch supporter of the Concerned Employ-ees'Committee. Sometime before the balloting began, Wil-lard Ustruck approached him and inquired as to whenTaylor had decided to support the Union. Taylor repliedthat he had switched allegiances several days before, towhich Ustruck rejoined that Taylor should "think seriouslyabout it before I [Taylor] made my decision, and I said Idid."Following this conversation, Taylor was called to the of-fice of Supervisor Holmes. According to Taylor's testi-mony, Holmes also asked why Taylor had experienced achange of heart concerning unionization. Taylor answeredthat he felt he had been misled by certain statements madeby Respondent's President John Martin at a meeting inwhich Martin discussed the subjects of wages, the terms ofa contract at Respondent's Alameda, California, plant, andthe Concerned Employees Committee. Holmes tended toagree with Taylor, and after the latter complained that hehad left word with Martin on two previous occasions priorto the February 13 election to discuss the matter withoutreceiving any response, Holmes summoned Martin, andthe latter and Taylor explored the topics for 45 minutes.In defense of the foregoing allegations, Respondent ar-gued that it was not responsible for Ustruck's conduct,even if it was not legally privileged, because he was em-ployed by Harnischfeger Corporation, an independentcompany which had served on a temporary consulting ba-sis for the Respondent in the construction of its cranes.While the record contains evidence which is somewhatsupportive of this argument, I do not deem it necessary toresolve this issue, for I am not convinced that the com-ments of either Ustruck or Holmes can fairly be viewed ascoercive interrogation. During the period between the elec-tions, Taylor openly espoused the cause of the ConcernedEmployees Committee for all to observe. On the morningof February 13, 1976, Ustruck and Holmes noticed for thefirst time that Taylor wore a union decal. During their con-versations, neither Ustruck nor Holmes uttered any threatsor promises to Taylor. That these men did not exert coer-cive influence by asking the employee why he had changedhis stance in the election is best exhibited by Taylor's re-sponse to Ustruck that he had already unalterably madehis choice in the forthcoming election and by the fact thatUstruck did not further pry into Taylor's sentiments. Inshort, I shall dismiss these allegations from the complaintsand overrule the objections.'0Finally, the complaints allege that, on or about June 12,1975, and continuing throughout the times material herein,Respondent violated Section 8(a)(l) of the statute by main-taining "a no-solicitation rule at the plant which prohibitsany and all forms of solicitation on Respondent's propertyexcept for the solicitation for the United Fund." As previ-ously noted, plant rule 17 prohibits all "unnecessary con-versation, loitering, selling in any form, circulation of peti-tions, balloting, distribution of handbills or literature orsolicitation of contibutions" without prior approval by sup-ervisors. In addition, Respondent maintains in its Employ-ee Information Handbook a section on "Solicitations"which reads that "Frequent fund-raising solicitations aredistasteful to all concerned. Accordingly, the only solicita-tion permitted in the plant is the United Fund." In hisbrief, the General Counsel candidly recognizes that, stand-ing alone, these Rules "do not specifically state that the10 Clark (ontrol Division of A 0. Smith Corporation, 166 NLRB 266(1967).412 PACECO, A DIV.prohibition therein applies to solicitation of union mem-bership and do not use specifically the word 'union,' 'labororganization,' or any similar term." He nevertheless arguesthat, when read together, they must necessarily be con-strued as having such application, inasmuch as they arebroadly phrased to prohibit, in effect, all forms of solicita-tion. I do not find this argument persuasive, for even themost cursory reading of these rules makes it manifestlyclear that they refer to but one, and only one, form ofsolicitation, and that is charitable. I shall therefore dismissthese allegations from the complaints.Before turning to the layoffs or discharges of Oscar Mor-an and Joel R. Childress on May 20. 1976, there remainsfor disposition the Union's contention embodied in its ob-jections that Respondent interfered with the rerun electionby organizing and financially assisting the Concerned Em-ployees Committee in an effort to thwart a union victors atthe polls on February 13, 1976.It is undisputed and I find that Keith Stevenson was em-ployed by Respondent in the electrical department. and hissupervisor was Don Bourne. He testified that after the firstelection, which was held on November 18, 1976, he aloneconceived the idea of establishing a Concerned EmployeesCommittee. However, because he harbored a concernabout whether such an organization, which would be op-posed to the Union during the renewed election campaign.would be legally permissible, Stevenson asked Bournewhether it would be statutorily feasible to structure such anentity. Bourne was unfamiliar with the legal ramificationswhich the creation of the committee would entail, in conse-quence of which he informed Stevenson that he would ob-tain an appointment for him with Plant Manager JosephPerry to discuss the matter. Stevenson subsequently metwith Perry, as well as Plant Superintendent Jerry Boomgar-den and General Foreman John Davidson in Perry's office.At the outset, Stevenson informed Perry of "what I had inmind as far as organizing a committee and I asked him if itwas legal and, if it was legal, the rules I had to abide by, asfar as the company was concerned, to do so. He [Perry]told me that it was legal, that the company could not finan-cially support this committee, could not support it as far asliterature and handouts go, could not furnish us with thesethings, and that we couldn't do none of the handouts orhandbilling or anything on company time, or couldn't soli-cit during company hours, you know." As the discussiondeveloped, Stevenson "asked Mr. Perry if there wassome-or I asked them as a whole-if there was someoneoutside the company which could give me legal assistanceas far as this thing went; and Mr. Boomgarden told methat he had a very close friend of his that was an ex-unionorganizer or something to that effect, and that he wouldtalk with him and see if he would be willing to give melegal assistance." Boomgarden volunteered to contact hisacquaintance to ascertain whether he would help the com-mittee. Sometime later, Stevenson was called to Perry's of-fice and was introduced to a Clyde Johnson by Boomgar-den.Subsequent to this introduction, Stevenson personallydecided to convene a meeting of the committee, and hesolicited the attendance of 13 other employees who agreedto serve as committeemen. The session was held at a Gulf-OF FRUEHAUFport motel, and was also attended by Perry, Boomgarden.Davidson. and Personnel Manager Albert S. King, whowere invited by Stevenson. Stevenson opened the meeting,which was not held on company time, and informed theemployees present that he favored the formation of thecommittee because he "didn't want the Union shoveddown [his] throat." He then gave them his ideas about aformat to express their opposition to unionization. Some ofthe committeemen addressed questions to the members ofmanagement, relative to certain matters which existed atthe Gulfport facility. After 30 minutes. Respondent's offi-cials left the scene, and Stevenson introduced Johnson tothe remaining men. Johnson disclosed his background.proceeded to instruct the committeemen about the legalrestrictions on their activities, and explored ideas regardingthe drafting and circulation of leaflets and handbills. WhileStevenson testified that neither he nor the committee paidthe rental for the motel room in which they met, there is noevidence on this record that any representative of Respon-dent or Johnson had done so.Stevenson testified that he decided to hold a secondmeeting of the committee but, because neither he nor theunit was familiar with the availability of meeting places inthe area, he contacted Supervisor Bourne for his assistance.Bourne remembered that the Junior Chamber of Com-merce in Gulfport owned a hall, and he informed Steven-son that he would investigate the possibility of its utiliza-tion. When Bourne reported back that the space wasavailable, Stevenson called a meeting shortly before Christ-mas, which was attended by the commitee and four or fiveother individuals, including Clyde Johnson. No officials orsupervisors of Respondent were invited or were present. Inthe course of the gathering, Stevenson received some sam-ple handbills from Johnson, which Stevenson tailored tohis own specifications for distribution during the cam-paign. No other literature or materials were furnished byJohnson to the committee. After this meeting was held,Stevenson scheduled no further sessions and, while he tele-phoned Johnson to report on the progress of the handbill-ing, the two men never again met, and Johnson's role inaiding Stevenson and the committee came to an end. Here,again, there is no record evidence that either Respondentor Johnson paid the Chamber of Commerce for its accom-modations.During the campaign leading up to the rerun election,Stevenson engaged in six or eight other conversations withPlant Manager Perry, all of which took place on companytime. These discussions concerned themselves primarilywith the legal aspects of Stevenson's counterunion efforts,although Stevenson also filled Perry in on some of theformer's campaign plans. However, so far as this recordstands, neither Perry nor any other officer ever dictated orsuggested a course of action to Stevenson. or ever vetoedany campaign tactic which Stevenson and the committeehad developed.Stevenson further testified that after the first election helearned that Personnel Manager King kept some buttons inhis office which bore the legend "Vote None" and whichwere left over from the initial campaign. Stevenson metwith King and asked whether he could have them, where-upon King gave him a quantity of the items. Subsequently.413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStevenson returned to King's office and obtained more ofthese materials without authorization. Stevenson finally re-lated that, throughout the remainder of the campaign, heand committeeman Raymond Haynes shared the cost ofprinting leaflets and handbills at locations in competitionwith the union proponents. On the two occasions when hereported late for work because of his handbilling chores,Stevenson was docked in pay for his tardiness.After a careful review of the testimony of Stevenson,who was summoned as a witness on behalf of the Union, Ian not totally convinced that Respondent has been shownto have organized or financially assisted the committee ille-gally to operate as an organ of management in such a wasas to impede the conduct of a fair and untrammeled rerunelection. The concept of the committee was exclusivelyStevenson's in origin, credo, and function. Apart from thefact that Boomgarden, at Stevenson's request, referred Ste-venson to Clyde Johnson for legal advice, or that Kinggave the employee an initial supply of "Vote None" but-tons, or that Perry listened to Stevenson's reports of theCommittee's endeavors on company time, there is no pro-bative evidence that Respondent either possessed or exer-cised a meaningful degree of control over Stevenson and hisdisciples in fashioning the committee's platform or its exe-cution, or that it backed Stevenson's campaign financially.Curiously enough, had Respondent exactly duplicatedStevenson's counterunion measures before the second bal-loting, as it had lawfully done without his help prior to thefirst election, no claim could seemingly be made that it hadimproperly influenced the outcome of the second vote. Ac-cordingly, I find no merit in this objection to the electionfiled by the Union. and I shall therefore overrule it.On May 20, 1976. Respondent laid off or discharged 25employees, including Oscar Moran and Joel R. Childress.As chronicled earlier in this Decision, this personnel actionwas followed by the Union's filing of charges with theBoard alleging that all of these employees were severed fromRespondent's employment rolls in order to rid itself ofknown union supporters. After an investigation, the Re-gional Director advised the Union that the charges relatingto all but Moran and Childress were lacking in merit, andthat unless withdrawn, they would be summarily dismissed.Thereupon, the Union elected to proceed on behalf ofMoran and Childress alone.It is undisputed and I find that, on February 13, 1976.John M. Wolff was appointed by Respondent as the plantmanager of the Gulfport facility to succeed Joseph Perry. Inearly May, Wolff undertook a review of the plant's currentand pending workload. In consequence of this survey, heconcluded that, as no new orders had been received, thefacility was overstaffed and a retrenchment in the workcomplement appeared necessary. The matter was placedbefore Respondent's executive committee during a meetingat the home office in Alameda, California. and a decisionwas reached to institute an immediate reduction in force.In this connection, the parties stipulated and I find thatRespondent's determination to cut its work force was moti-vated solely by economic considerations.Wolff testified without contradiction and I find that inimplementing the layoff, the initial step was to decide uponthe number of employees to be separated within the tradesand departments which would be affected. In formulatingthe decision, Wolff relied upon the planning and produc-tion departments, as well as Personnel Manager King.Based on the current workload, these sources made fore-casts for the various departments and trades employed atthe plant. These prognostications allowed Wolff to ascer-tain approximately how many man-hours would be neededto handle the pending volume and to meet the skill require-ments for that volume. In consequence of the study, Wolffdetermined that the personnel in the classifications of weld-ers, fitters, trainees, helpers, and material preparation em-ployees would be the logical targets for layoff.Once the number of employees in the various trades tobe laid off was determined, Wolff developed the criteria forretention. In doing so, he concluded that it would be oper-ationally sound generally to retain those employees withthe highest skills in the higher job descriptions, and thisbecame his prime objective. However, he also decided togive weight to seniority. Performance evaluations and per-sonnel profiles were given a lower priority in determiningwhether exceptions would be made in layoffs or retentions.With these principles in mind, Wolff had computerprintouts made which listed the employees by trade or de-partment. Thus, the employee with the highest classifica-tion and seniority was placed at the top of the list whichcontained the names of the employees in each departmentor trade affected by the layoff. Those individuals in theparticular department or trade who had the same classifi-cation followed on the list and were arranged according toseniority. The same principles were applied to the otheremployees in each department or trade who had differentclassifications. When these lists were prepared, Wolff drewlines on each chart of the welders, fitters, and helpers ac-cording to the number of employees who were to be re-tained in those trades. Once the line was drawn, Wolffreviewed the personnel records and performances of thoseemployees who fell both above and below the cutoff line.The purpose for this exercise was to acertain whether aparticular employee's personnel record and performanceevaluation was so outstanding as to warrant his retentioneven though his name fell below the cutoff line, or whetheran employee's past work performance mandated that he belaid off, even though his name appeared above the line. Inhis review of the personnel folders and evaluations, Wolffalso took into account employee warnings and absenteerecords.With respect to the classification of fitter, which Joel R.Childress occupied. Childress' name appeared below theline on the list along with seven other fitters, includingL. B. Lott and R. V. Cox, Jr. After reviewing the person-nel and performance evaluations of the eight employeesthus listed, Wolff decided that the overall qualifications ofChildress and five other fitters were inferior to those ofLott and Cox. He therefore exempted them from the layoffand furloughed Childress and the other five men instead.In light of the foregoing testimony, which is uncontro-verted, Wolff offered a reasonable and plausible basis forthe selection of Childress for termination and the retentionof Lott and Cox, who had the same seniority as he did.However, the General Counsel insists that the procedureswhich Respondent developed to justify the separation of414 PACECO, A DIV. OF FRUEHAUFChildress from its employment roster served merely as acloak to disguise its discriminatory motivation in riddingitself of a known active union adherent. In my view, thisclaim is too tenuous to merit serious consideration, Thus, itis uncontroverted on this record that Wolff, who first as-sumed his managerial duties on February 13, 1976. wastotally unaware of any claimed sentiment on the part ofChildress for the Union when he designated Childress fortermination, and this ignorance is understandable. Chil-dress had worn a union button at the plant only once onNovember 19, 1975, the day following the first election.and from that date until Februarv 1976, he marched underthe banner of the Concerned Employees Committee. WhileChildress claimed that he wore a union insignia at a partyheld in the plant prior to the rerun election of February 13.1976, there is absolutely no recorded evidence to demon-strate that he continued to do so from that date until hewas terminated. Moreover, as I have heretofore found, theUnion first claimed in amended charges filed on July 16.1976, that Respondent had unlawfully suspended Childresson February 18, 1976, some 5 months earlier, due to unionconsiderations. In short, I am convinced and find that Re-spondent chose Childress for layoff or discharge on May20, 1976, for valid business reasons and not because he hadengaged in activities on behalf of the Union. Accordingly,I shall dismiss this allegation from the complaints.With regard to the termination of Moran, Wolff testi-fied, and I find, that when faced with the decision as towho to lay off in Moran's material preparation depart-ment, it was not operationally feasible to utilize the stan-dards of job classification and seniority as he had done inselecting employees for layoff in the other trades and de-partments. The reason for this departure was due to thefact that the material preparation department housed I Idifferent machines and ran 2 separate processes to preparematerials for use by the other departments in fabricatingand assembling the steel cranes produced at the facility.Because the skills necessary for the operation of the vari-ous machines and processes were not uniform. Wolff, withGartmen's aid, devised a graded system to gauge the profi-ciency of each employee in order to determine his versatil-itv and the qualit' of his work. This evaluation, which wasintroduced into evidence by the General Counsel, convinc-ingly demonstrated that all 5 of the 14 employees in thematerial preparation department who were laid off on May20, 1976, including Moran, had scored considerably lowerthan the men wvho were retained. Indeed, the chart dis-closed that Keith Ladner, whom both Moran and UnionPresident Gaudet had depicted in their testimony as beingas active a champion of the Union's cause as Moran, andGeorge Mitchell, another prominent union supporter, hadreceived substantially higher ratings than Moran and werethus shielded from the layoff. Moreover, Moran's own tes-timony indicates that he considered himself proficient onlyon the Buggo burning machine and possibly the shear. De-spite these adverse revelations, the General Counsel didnot see fit to recall Moran or any other witness to the standto dispute the accuracy of these ratings.I have heretofore found that Respondent did not ille-gally suspend Moran from work on December 9, 1975, orvisit any other disciplinary action upon him, because hehad joined the ranks of the Union and sought to install itas the collective-bargaining representative of the employ-ees in the plant. Based upon the foregoing evidence relat-ing to his layoff or discharge, I am not convinced that theGeneral Counsel has preponderantly proved that Respon-dent culled Moran from its personnel rolls on that date inretribution for his engaging in union activities. I shalltherefore dismiss the complaints insofar as they allege thatRespondent violated Section 8(a)(3) of the Act by layinghim off or discharging him on May 20, 1976.I have found that Respondent has not committed any ofthe unfair labor practices alleged in the General Counsel'scomplaints. I shall therefore dismiss the complaints in theirentirety. I have also overruled the Union's objections to thererun election of February 13, 1976, on the ground that theyafford no basis in fact or law for overturning the results ofthat balloting. I shall consequently recommend that theelection results be certified and that the petition in Case I 5RC 5765 be dismissed.[Recommended Order for dismissal omitted from publi-cation.]415